Exhibit 10.1

 

 

Certain exhibits and schedules to this First Amendment Agreement have been
omitted pursuant to Item 601(b)(2) of Regulation S-K.  For a brief description
of the contents of these omitted exhibits and schedules, refer to Omitted
Exhibits and Schedules Disclosure List included as part of this Exhibit 10.1.
The Company hereby undertakes to furnish supplementally a copy of any omitted
exhibit or schedule upon request to the U.S. Securities and Exchange Commission.

 

 

FIRST AMENDMENT AGREEMENT

 

This First Amendment Agreement (this “Agreement”) is made and entered into as of
this 1st day of May 2019, by and among ULTRALIFE CORPORATION, a Delaware
corporation (“Existing Borrower”), SOUTHWEST ELECTRONIC ENERGY CORPORATION, a
Texas corporation (“Southwest”), CLB, INC., a Texas corporation (“CLB” and
together with Southwest, collectively, the “New Borrowers”, and each
individually a “New Borrower”, and together with the Existing Borrower,
collectively, the “Borrowers”, and each individually a “Borrower”), the lending
institutions currently a party to the Credit Agreement (as hereinafter defined)
(each, a “Lender” and collectively, the “Lenders”), and KEYBANK NATIONAL
ASSOCIATION (“KeyBank”, and in its capacity as agent for the Lenders under the
Credit Agreement, “Agent”).

 

WHEREAS, Lenders, Agent, and the Existing Borrower are parties to a certain
Credit and Security Agreement dated as of May 31, 2017 (as it may from time to
time be further amended, restated or otherwise modified or supplemented, the
“Credit Agreement”).

 

WHEREAS, Lenders, Agent, and the Existing Borrower desire to amend the Credit
Agreement by modifying certain provisions thereof, including, among other
things, joining each of the New Borrowers as a Borrower under the Credit
Agreement and other Loan Documents.

 

WHEREAS, unless defined herein, each term used herein shall be defined in
accordance with the Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration Lenders, Agent, and Borrowers agree
as follows:

 

1.        Borrowers, Agent and the Lenders agree and acknowledge that all
references in the Credit Agreement or each other Loan Document to the term
“Borrowers” shall be deemed to include each of the New Borrowers as a
co-borrower with the other Borrowers. The obligations, duties, undertakings and
liabilities of the New Borrowers and the Existing Borrower as “Borrowers” under
the Credit Agreement and each other Loan Document shall be joint and several and
without limiting the generality of the foregoing, (x) each Borrower, including
the New Borrowers, hereby specifically and expressly ratifies and reaffirms the
provisions of Section 11.20 of the Credit Agreement and agrees that each of them
shall be jointly and severally liable for the payment and performance of all
Secured Debt and (y) each Borrower hereby specifically and expressly ratifies
and reaffirms all of the provisions of Article XII of the Credit Agreement and
its guaranty of the full and prompt payment and performance when due of the
Secured Debt provided for thereunder, and agrees that its obligations, duties,
undertakings and liabilities under such Article XII and such guaranty are
unaffected by the joinder of each of the New Borrowers as a co-borrower with the
other Borrowers under the Credit Agreement and the other Loan Documents.

 

1

--------------------------------------------------------------------------------

 

 

2.         Article I of the Credit Agreement is hereby amended to delete the
definitions of “Aggregate Commitment Percentage”, “Applicable Commitment
Percentage”, “Applicable Debt”, “Change in Control”, “Consolidated EBITDA”,
“Commitment”, “Commitment Period”, “Note” or “Notes”, “Required Lenders”, “Total
Commitment Amount”, “Total Funded Debt”, and “Unfunded Capital Expenditures”
therefrom in their entirety and to insert in place thereof the following:

 

“Aggregate Commitment Percentage” shall mean, for any Lender, as of any date,
the percentage calculated by dividing (a) the aggregate, on such date, of (i)
the Revolving Credit Commitments of such Lender, or if the Revolving Credit
Commitments have expired or have been terminated or otherwise reduced to $0,
then the amount outstanding under the Revolving Credit Notes of such Lender,
plus (ii) the amount outstanding for such Lender under the Term Notes, by (b)
the aggregate, on such date, of (i) the Revolving Credit Commitments of all
Lenders, or if the Revolving Credit Commitments have expired or have been
terminated or otherwise reduced to $0, then the amount outstanding under the
Revolving Credit Notes of all Lenders, plus (ii) the amount outstanding for all
Lenders under the Term Notes.

 

“Applicable Commitment Percentage” shall mean, for each Lender, (a) with respect
to the Revolving Credit Commitment, the percentage set forth opposite such
Lender’s name under the column headed “Revolving Credit Commitment Percentage”
as described in Schedule 1 hereto, and (b) with respect to the Term Loan
Commitment, the percentage set forth opposite such Lender’s name under the
column headed “Term Loan Commitment Percentage” as described in Schedule 1
hereto.

 

“Applicable Debt” at any time shall mean:

 

(a) with respect to the Revolving Credit Commitment, collectively, (i) all Debt
incurred by Borrowers to Agent or the Lenders pursuant to this Agreement and
includes the principal of and accrued and unpaid interest on all Notes at such
time, and (ii) each extension, renewal or refinancing thereof in whole or in
part; and

 

(b)     with respect to the Term Loan Commitment, collectively, (i) all Debt
incurred by Borrowers to Agent or the Lenders pursuant to the Term Loan
Commitment and includes the principal of, and accrued and unpaid interest on,
the Term Notes at such time, and (ii) each extension, renewal or refinancing
thereof in whole or in part hereunder, and (iii) any prepayment fees payable in
connection with the Term Loan Commitment.

 

2

--------------------------------------------------------------------------------

 

 

“Change in Control” shall mean: (a) with respect to any Person or group (within
the meaning of the Exchange Act and the rules of the SEC thereunder as in effect
on the Closing Date) holding in excess of ten percent (10%) of the voting
Capital Stock of Ultralife as of the Closing Date (based upon Exchange Act
filings of beneficial ownership with the SEC), the acquisition of ownership,
directly or indirectly, beneficially or of record, by such Person or group, of
Capital Stock of Ultralife representing more than 49% of the aggregate ordinary
voting power represented by the issued and outstanding voting Capital Stock of
Ultralife; (b) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any other Person or group (within the meaning of
the Exchange Act and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof), of Capital Stock of Ultralife
representing more than 25% of the aggregate ordinary voting power represented by
the issued and outstanding voting Capital Stock of Ultralife; (c) occupation of
a majority of the seats (other than vacant seats) on the board of directors of
Borrower or any of its Subsidiaries by Persons who were neither (i) nominated by
the board of directors of Ultralife or any of its Subsidiaries nor (ii)
appointed by directors so nominated; (d) any merger, consolidation or sale of
substantially all of the property or assets of Borrowers; (e) Ultralife ceasing
to directly own and control 100% of each class of the outstanding Capital Stock
of Southwest; or (f) Southwest ceasing to directly own and control 100% of each
class of the outstanding Capital Stock of CLB.

 

“Consolidated EBITDA” shall mean, for any Person and for any period of
determination, without duplication, such Person’s Consolidated Net Income for
such period increased, to the extent deducted in the calculation of Consolidated
Net Income, by the sum of such Person’s (i) Consolidated Interest Expense, plus
(ii) Consolidated Income Tax Expense, plus (iii) Consolidated Depreciation and
Amortization Expense, plus (iv) non-cash stock compensation expenses, plus (v)
other one-time nonrecurring items or losses which are factually supported and
are acceptable to Agent in its reasonable discretion, plus (vi) salary and bonus
of Claude Leonard Benckenstein, minus (vii) extraordinary, unusual and one-time
nonrecurring income or gains. For purposes of this definition, each reference to
Person shall be deemed to include such Person and its Subsidiaries on a
Consolidated basis.

 

“Commitment” shall mean the obligation hereunder of each Lender as set forth on
Schedule 1, to make Loans pursuant to the Revolving Credit Commitment and the
Term Loan Commitment, and to participate in the issuance of Letters of Credit up
to the Maximum Amount for such Lender, as such amounts may be reduced or
adjusted pursuant to the terms hereof.

 

“Commitment Period” shall mean the period from the Closing Date until May 31,
2022, or such earlier date on which the Commitment shall have been terminated
pursuant to Article IX hereof.

 

“Letter of Credit Exposure” shall mean the sum of (a) the aggregate undrawn face
amount of all issued and outstanding Letters of Credit, and (b) the aggregate of
the draws made on Letters of Credit that have not been reimbursed by Borrowers
or converted to a Revolving Loan pursuant to Section 2.1A hereof.

 

“Note” or “Notes” shall mean any Revolving Credit Note, any Term Note or any
other note delivered pursuant to this Agreement, together with any replacement
or substitution thereof, any addition or allonge thereto and any amendment,
restatement or other modification thereto from time to time.

 

3

--------------------------------------------------------------------------------

 

 

“Required Lenders” shall mean the holders of at least 51% of the Total
Commitment Amount, or, if there is any borrowing hereunder, the holders of at
least 51% of the aggregate of (a) the Revolving Credit Commitments and (b) the
amount outstanding under the Term Notes; provided, however, that the unused
Revolving Credit Commitment of, and the portion of the total outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided further, however, that at
any time there are fewer than three (3) Lenders hereunder, “Required Lenders”
shall mean both such Lenders.

 

“Revolving Credit Note” shall mean any Revolving Credit Note executed and
delivered pursuant to Section 2.1A hereof, together with any replacement or
substitution thereof, any addition or allonge thereto and any amendment,
restatement or other modification thereto from time to time.

 

“Revolving Loan” shall mean a Loan granted to Borrowers by the Lenders in
accordance with Section 2.1A hereof.

 

“Total Commitment Amount” shall mean the Maximum Revolving Amount, plus the
aggregate Term Loan Commitment of the Lenders.

 

“Total Funded Debt” shall mean Indebtedness of a Person of the type described in
clauses (a), (b), (f), (g), (j) and (k) of the definition of “Indebtedness”.

 

“Unfunded Capital Expenditures” shall mean Capital Expenditures made by any one
or more of the Companies which Capital Expenditures are (i) made with Proceeds
received in connection with any asset sale, equity issuance, debt issuance or
from insurance proceeds in each case to the extent permitted hereunder, (ii) or
otherwise unfinanced or financed with Revolving Loans; provided, however, that
Unfunded Capital Expenditures shall not in any event be deemed to include any
project specific Capital Expenditures approved by Agent in its reasonable
discretion to the extent financed out of cash on the balance sheet or
investments of Borrowers, including, without limitation, the Newark CR123A
automation project up to $4,300,000.

 

3.            Article I of the Credit Agreement is hereby amended to insert the
following new definitions thereto in the appropriate alphabetical order:

 

“Aggregate Term Loan Commitment Percentage” shall mean, for any Term Loan
Lender, as of any date, the percentage calculated by dividing (a) the aggregate,
on such date, of the amount outstanding for such Lender under the Term Notes, by
(b) the aggregate, on such date, of the amount outstanding for all Lenders under
the Term Notes.

 

“CLB” shall mean CLB, Inc., a Texas corporation.

 

4

--------------------------------------------------------------------------------

 

 

“First Amendment Closing Date” shall mean May 1, 2019.

 

“Southwest” shall mean Southwest Electronic Energy Corporation, a Texas
corporation (f/k/a SWE Holdco, Inc.).

 

“Southwest Acquisition” shall mean the acquisition by Ultralife of all of the
Capital Stock of Southwest from the Southwest Seller pursuant to the terms of
the Southwest Acquisition Documents.

 

“Southwest Acquisition Agreement” shall mean that certain Stock Purchase
Agreement dated as of May 1, 2019, by and among Ultralife, Southwest, Southwest
Seller and Claude Leonard Benckenstein, an individual, together with all
exhibits and schedules thereto, as the same may be amended, modified,
supplemented or restated from time to time.

 

“Southwest Acquisition Documents” shall mean the Southwest Acquisition Agreement
and all other agreements, documents and writings heretofore, now or hereafter
executed, delivered, or otherwise authenticated in connection with or related to
the Southwest Acquisition Agreement, in each case as any of the foregoing may be
amended, restated or otherwise modified from time to time.

 

“Southwest Seller” shall mean Southwest Electronic Energy Medical Research
Institute, a Texas non-profit corporation.

 

“Term Loan” shall mean the Loan granted to Borrowers by the Term Loan Lenders in
accordance with Section 2.1B hereof.

 

“Term Loan Commitment” shall mean the obligation hereunder of the Term Loan
Lenders to make a Term Loan in the original principal amount of $8,000,000, with
each Term Loan Lender’s obligation to participate therein being in the amount
set forth opposite such Term Loan Lender’s name under the column headed “Term
Loan Commitment” as set forth on Schedule 1 hereto (as such amounts may be
reduced by the amounts of any payments applied thereto).

 

“Term Loan Lenders” shall mean, collectively, each Lender which has a Term Loan
Commitment.

 

“Term Note” shall mean the Term Notes executed and delivered pursuant to Section
2.1B hereof, together with any replacement or substitution thereof, any addition
or allonge thereto and any amendment, restatement or other modification thereto
from time to time.

 

5

--------------------------------------------------------------------------------

 

 

4.           Section 2.1 of the Credit Agreement is hereby amended to delete the
second and third full paragraphs therefrom in their entirety and to insert in
place thereof the following:

 

Each Lender, for itself and not for any other Lender, agrees to make Loans and
to participate in Letters of Credit issued hereunder during the Commitment
Period on such basis that (a) immediately after the completion of any borrowing
by Borrowers or issuance of a Letter of Credit hereunder, the aggregate
principal amount then outstanding on the Loans held by such Lender, when
combined with such Lender’s Pro Rata Share of the Letter of Credit Exposure,
shall not be in excess of the Maximum Amount for such Lender; (b) the aggregate
principal amount outstanding of all outstanding Revolving Loans held such Lender
shall represent that percentage of the aggregate principal amount then
outstanding on all Revolving Loans (including the Revolving Loans held by such
Lender) which is not in excess of such Lender’s Applicable Commitment Percentage
with respect thereto; (c) the aggregate principal amount of all outstanding Term
Loans held by such Lender shall represent that percentage of the aggregate
principal amount then outstanding on all Term Loans (including the Term Loans
held by such Lender) which is not in excess of such Lender’s Applicable
Commitment Percentage with respect thereto; and (d) such aggregate principal
amount outstanding on the Loans held by such Lender shall represent that
percentage of the aggregate principal amount then outstanding on all Loans
(including the Loans held by such Lender) that is not in excess of such Lender’s
Aggregate Commitment Percentage.

 

Each borrowing from the Lenders hereunder shall be made on a Pro Rata Basis
according to the Lenders’ respective Applicable Commitment Percentages. The
Loans may be made as Revolving Loans, as a Term Loan and Letters of Credit may
be issued, as follows:

 

A.     Revolving Credit.

 

5.           Section 2.1 of the Credit Agreement is hereby amended to insert the
following new Subpart B at the end thereof:

 

B.      Term Loan.

 

(i)     Subject to the terms and conditions of this Agreement, the Term Loan
Lenders shall make a Term Loan to Borrowers on the First Amendment Closing Date,
in the amount for each Term Loan Lender equal to its respective Term Loan
Commitment. To evidence the Term Loan, Borrowers shall execute and deliver to
each Term Loan Lender a Term Note, substantially in the form of Exhibit E
hereto, with appropriate insertions. Borrowers shall pay principal on the Term
Loan in equal consecutive monthly installments of $133,333.33 commencing May 31,
2019, and continuing on the last day of each succeeding month thereafter, with a
final payment in the amount of the then remaining balance thereof payable in
full on May 1, 2024. The Term Loan may not be reborrowed.

 

6

--------------------------------------------------------------------------------

 

 

(ii)     Borrowers shall notify Agent from time to time, in accordance with the
notice provisions of Section 2.2 hereof, whether the Term Loan will be a Base
Rate Loan or an Overnight LIBOR Loan. The Term Loan may be a mixture of Base
Rate Loans and Overnight LIBOR Loans. The Term Loan Lenders, at the request of
Borrower to Agent, provided that no Event of Default exists hereunder and
subject to the applicable notice and other provisions of Section 2.2 hereof,
shall convert a Base Rate Loan to an Overnight LIBOR Loan at any time and shall
convert an Overnight LIBOR Loan to a Base Rate Loan at any time.

 

(iii)     Borrowers shall pay interest on the unpaid principal amount of Base
Rate Loans outstanding from time to time from the date thereof until paid,
commencing May 31, 2019, and continuing on the last day of each succeeding month
thereafter and at the maturity thereof, at the Derived Base Rate from time to
time in effect.

 

(iv)     Borrowers shall pay interest on the unpaid principal amount of each
Overnight LIBOR Loan outstanding from time to time from the date thereof until
paid, fixed in advance for each Overnight LIBOR Interest Period as herein
provided for each such Overnight LIBOR Interest Period. Interest on such
Overnight LIBOR Loans shall be payable, commencing May 31, 2019, and on the last
day of each succeeding month thereafter and at the maturity thereof.

 

6.           Article II of the Credit Agreement is hereby amended by replacing
the references to “Section 2.1” in Section 2.1A.1(vi), Section 2.1A.2(iv) and
Section 2.2(c) with a reference to “Section 2.1A”.

 

7.           Section 2.3(b) of the Credit Agreement is hereby amended to delete
subpart (i) therefrom in its entirety and to insert in place thereof the
following:

 

(i)     No Default. Subject to Section 2.7 hereof, if at the time any such funds
are received hereunder (A) the Secured Debt has not been accelerated pursuant to
Article IX, and (B) no Event of Default has occurred and be continuing (or if an
Event of Default has occurred and is continuing, Agent, at the direction of the
Required Lenders, shall not have provided notice to a Borrower of its intention
to apply the provisions of Section 2.3(b)(ii)), in the following manner: (a)
first, to the following items (i), (ii) and (iii) below in such manner as
Borrowers shall direct (except that Borrowers may not alter the division as
between Lenders as set forth in subparts (ii) and (iii) below), or in the
absence of such direction in the following order: (i) to the payment of all
fees, charges and reimbursable expenses due and payable to Agent or a Lender
under the Secured Debt, this Agreement or the other Loan Documents at such time;
(ii) to the payment of all of the interest which shall be due and payable on the
principal of the Secured Debt at the time of such payment in accordance with
each Lender’s Applicable Commitment Percentage; (iii) pro rata to (A) the
payment of scheduled principal payments of the Term Loan that are then due in
accordance with each Term Loan Lender’s Aggregate Term Loan Commitment
Percentage, and (B) the payment of all obligations and liabilities of Borrowers
under any Hedge Agreement entered into by Borrowers with the Secured Creditors
to the extent then due and payable; (b) second, subject to the provisions of
Section 2.4 hereof and the fees set forth in Section 2.4, if applicable, to the
payment of the principal amount of any Revolving Loans then outstanding in
accordance with each Revolving Loan Lender’s Applicable Commitment Percentage;
and (c) third, to Borrowers.

 

7

--------------------------------------------------------------------------------

 

 

8.           Section 2.7 of the Credit Agreement is hereby amended to delete
subpart (g) therefrom in its entirety and to insert in place thereof the
following:

 

(g)     Each prepayment of the Loans pursuant to this Section 2.7 (other than
subpart (a)) (unless subject to the provisions of Section 2.3(b)(ii) hereof)
shall be applied in the following order: (A) prepayment of the Term Loan,
together with all accrued and unpaid interest on the principal amount prepaid,
until such Term Loan is paid in full, in the inverse order of maturity, based on
each Term Loan Lender’s Applicable Commitment Percentage, and (B) prepayment in
full of all outstanding Revolving Loans, which such prepayment shall not
constitute a permanent reduction to the Revolving Credit Commitment. Any
prepayment required to be made under this Section 2.7 shall be subject to any
fee or other charge in connection with any Hedge Agreement.

 

9.           The Credit Agreement is hereby amended to delete Section 5.7
therefrom in its entirety and to insert in place thereof the following

 

SECTION 5.7  FINANCIAL COVENANTS:

 

(a)     CONSOLIDATED FIXED CHARGE COVERAGE RATIO. The Companies shall not permit
the Consolidated Fixed Charge Coverage Ratio of Borrowers to be less than 1.15
to 1.00 for the Fiscal Quarter ending March 31, 2019, and each Fiscal Quarter
thereafter, as calculated for the four (4) consecutive Fiscal Quarter period
ending on such date; provided, however, that (i) for the Fiscal Quarter ending
June 30, 2019, the Consolidated Fixed Charges shall be the actual Consolidated
Fixed Charges for the one Fiscal Quarter period ending on such date multiplied
by four, (ii) for the Fiscal Quarter ending September 30, 2019, the Consolidated
Fixed Charges shall be the actual Consolidated Fixed Charges for the two Fiscal
Quarter period ending on such date multiplied by two, and (iii) for the Fiscal
Quarter ending December 31, 2019, the Consolidated Fixed Charges shall be the
actual Consolidated Fixed Charges for the three Fiscal Quarter period ending on
such date multiplied by one and one third.

 

(b)     CONSOLIDATED SENIOR LEVERAGE RATIO. The Companies shall not suffer or
permit the Consolidated Senior Leverage Ratio on the last day of each Fiscal
Quarter, commencing on the fiscal quarter ending June 30, 2019, to be more than
2.50 to 1.00.

 

8

--------------------------------------------------------------------------------

 

 

10.          The Credit Agreement is hereby amended to delete Section 5.13
therefrom in its entirety and to insert in place thereof the following:

 

SECTION 5.13     ACQUISITIONS. Except for the Southwest Acquisition, Permitted
Acquisitions or as expressly permitted under Section 5.11 or 5.12 hereof,
without the prior written consent of the Required Lenders, no Company shall
acquire or permit any Subsidiary to acquire the assets or stock of any other
Person; provided, however, that in the event Borrowers ask Agent and the Lenders
to consider consenting to any Acquisition (other than a Permitted Acquisition)
then Agent and the Lenders agree (i) to give such request all due consideration
in good faith, as determined by Agent and the Lenders in their Permitted
Discretion, and (ii) not to unreasonably delay its decision with respect to such
request.

 

11.          Section 5.14 of the Credit Agreement is hereby amended to delete
clause (b) therefrom in its entirety and to insert in place thereof the
following:

 

(b) any default has occurred under any Material Contract or the Southwest
Acquisition Documents, which such default is continuing beyond any period of
grace provided with respect thereto,

 

12.          The Credit Agreement is hereby amended to delete Section 5.24(v)
therefrom in its entirety and to insert in place thereof the following:

 

(v)     with respect to any Pledge Agreement related to Capital Stock of a
Subsidiary organized under the laws of the United Kingdom (a “UK Subsidiary
Pledge”), make or do all such acts or things as required at the discretion of
Agent to insure that the UK Subsidiary Pledge is enforceable and that the
security interests granted pursuant to the Pledge Agreement relating to such
Subsidiary are recognized and properly evidenced under the laws of the United
Kingdom, including, without limitation, the following: (A) engaging local
counsel in the United Kingdom to review or amend, restate, supplement or
otherwise modify any Pledge Agreement or to prepare a new agreement to the
extent necessary, and opine on (i) the enforceability of any such Pledge
Agreement (as presently drafted or as amended, restated, supplemented or
otherwise modified based on such counsel’s review) under the laws of the United
Kingdom, or (ii) any such new agreement under the laws of the United Kingdom,
(B) delivering or executing, or causing to be delivered or executed, such other
documents, writings, opinions, instruments or records of any kind required or
customary under the laws of the United Kingdom, and (C) filing, registering or
recording (or authorizing Agent or Agent’s designee to file, register or record)
in any government or public offices (domestic or foreign) any documents,
writings, instruments or records of any kind; provided, however, that no action
shall be required under clauses (A) and (B) above until Revolving Credit
Exposure is equal to or greater than $5,000,000,

 

13.          Article V of the Credit Agreement is hereby amended to insert the
following new section at the end thereof:

 

SECTION 5.35     MODIFICATIONS TO CERTAIN MATERIAL DOCUMENTS. Without the prior
written consent of the Required Lenders, the Companies shall not permit any
amendment, restatement, waiver or other modification of any of the Southwest
Acquisition Documents.

 

9

--------------------------------------------------------------------------------

 

 

14.          Section 7.22 of the Credit Agreement is hereby amended to insert a
new sentence thereto at the end thereof:

 

The representations and warranties made by the Credit Parties in the Southwest
Acquisition Documents, and in any other agreements, instruments or certificates
delivered pursuant thereto, are true and correct in all material respects
(except where any such representation and warranty is stated as being true only
as of a specific date, in which case such representation and warranty was true
and correct in all material respects on such date).

 

15.          The Credit Agreement is hereby amended to delete Section 8.5
therefrom in its entirety and to insert in place thereof the following:

 

SECTION 8.5  CROSS DEFAULT. If (a) any Company or any Obligor shall default in
the payment of principal or interest due and owing upon any other obligation for
borrowed money in excess of the aggregate, for all such obligations for all such
Companies and Obligors, of $500,000 beyond any period of grace provided with
respect thereto or in the performance or observance of any other agreement, term
or condition contained in any agreement under which such obligation is created,
if the effect of such default is to allow the acceleration of the maturity of
such Indebtedness or to permit the holder thereof to cause such Indebtedness to
become due prior to its stated maturity, (b) any default by any Company shall
have occurred under the Southwest Acquisition Documents, which such default
shall be continuing beyond any period of grace provided with respect thereto.

 

16.          The Credit Agreement is hereby amended by deleting Schedule 1
therefrom in its entirety and by substituting in place thereof a new Schedule 1,
in the form of Exhibit 1 attached hereto.

 

17.          The Credit Agreement is hereby amended to insert a new Exhibit E
thereto, in the form of Exhibit 2 attached hereto.

 

18.          Lenders, Agent, and Borrowers agree that the Revolving Credit Note
is hereby amended by replacing the references to “Section 2.1” therein with a
reference to “Section 2.1A”.

 

19.          As a condition precedent to the effectiveness of this Agreement:

 

(a)           Borrowers shall have executed and delivered to each Term Loan
Lender a Term Note, dated as of even date herewith, and such Term Note shall
otherwise be in substantially the form and substance of Exhibit E of the Credit
Agreement;

 

(b)           New Borrowers shall have executed and delivered to Agent an
Intellectual Property Security Agreement (the “New Borrower IP Agreement”), in
form and substance satisfactory to Agent;

 

10

--------------------------------------------------------------------------------

 

 

(c)           Borrowers shall have executed and delivered to Agent a Joinder and
Assumption Agreement (the “Joinder Agreement”) and such Joinder and Assumption
Agreement shall be in form and substance satisfactory to Agent;

 

(d)         Pursuant to Existing Borrower’s Pledge Agreement and in connection
with the Southwest Acquisition, Existing Borrower has pledged all Equity
Interests of Southwest, Existing Borrower shall have executed and delivered to
Agent share certificates (or control agreements), appropriate stock powers (or
equivalent), and such other documents in connection therewith as Agent shall
reasonably request, each in form and substance satisfactory to Agent;

 

(e)         Southwest shall have executed and delivered to Agent a Pledge
Agreement (the “New Pledge Agreement”), in form and substance satisfactory to
Agent, together with the delivery of share certificates (or control agreements),
appropriate stock powers (or equivalent), and such other documents in connection
therewith as Agent shall reasonably request, each in form and substance
satisfactory to Agent;

 

(f)          Each Borrower shall have delivered to Agent an officer’s
certificate (or equivalent) certifying the names of the officers of such
Borrower authorized to sign this Agreement, the Term Note, the New Borrower IP
Agreement, the Joinder Agreement, the New Pledge Agreement, and each other
document, agreement, writing or instrument executed in connection with this
Agreement (collectively, the “Amendment Documents”) by such Borrower, together
with the true signatures of such officers, and certified copies of (i) the
resolutions of the board of directors (or equivalent governing body) of such
Borrower evidencing approval of the execution and delivery of such documents,
(ii) the articles of incorporation (or equivalent organizational document) of
such Borrower, having been certified, not more than ten (10) days prior to this
Agreement, by the Secretary of State of the jurisdiction under which such
Borrower is organized, and (iii) the bylaws (or equivalent governance documents)
of such Borrower. Notwithstanding the foregoing, the Existing Borrower may, in
lieu of providing copies of the Existing Borrower’s articles of incorporation
(or equivalent organizational document) and bylaws (or equivalent governance
documents), certify that there has been no change since May 31, 2017, to the
Existing Borrower’s formation and governance documents and that such documents
are in full force and effect on and as of the date hereof and no action for any
amendment to such documents has been taken or is pending;

 

(g)          Agent shall have received a good standing certificate (or
equivalent) for each Borrower issued by the Secretary of State in the state
where such Borrower is organized;

 

(h)          Agent shall have received the executed legal opinion of each
Borrower’s counsel, in form and substance satisfactory to Agent, which shall
cover such matters incident to the transactions contemplated by this Agreement
and the Amendment Documents being executed in connection herewith, and each
Borrower hereby authorizes and directs such counsel to deliver such opinions to
Agent and Lenders;

 

11

--------------------------------------------------------------------------------

 

 

(i)          Agent shall have received (i) final executed copies of the
Southwest Acquisition Documents (including all exhibits, schedules and
disclosure letters referred to therein or delivered pursuant thereto, if any)
and all material amendments thereto, waivers relating thereto and other side
letters or agreements affecting the terms thereof, in each case having been
certified by a Financial Officer of Borrowers as true and correct, and (ii) any
other evidence that Agent reasonably requests, in form and substance reasonably
satisfactory to Agent, that the Southwest Acquisition has been completed for an
aggregate consideration not in excess of $25,000,000 substantially
contemporaneously with this Agreement.

 

(j)           Borrowers shall have delivered to Agent revised schedules to the
Credit Agreement, in form and substance satisfactory to Agent;

 

(k)          Agent shall have received (i) for each Borrower, the results of UCC
lien searches reasonably satisfactory to Agent; (ii) for the Existing Borrower,
the results of federal and state tax lien and judicial lien searches reasonably
satisfactory to Agent; and (iii) UCC termination statements and payoff letters
reflecting termination of all financing statements (other than financing
statements related to Permitted Liens) previously filed by any party having a
security interest in any part of the Collateral or any other property securing
the Secured Debt;

 

(l)           New Borrowers shall deliver to Agent appropriate UCC financing
statements;

 

(m)        Agent shall have received in form and substance satisfactory to
Agent, one or more insurance certificates and copies of New Borrowers’ casualty
insurance policies, together with loss payable endorsements reasonably
satisfactory to Agent naming Agent as Lender loss payee, and copies of New
Borrowers’ liability insurance policies, together with endorsements naming Agent
as a co-insured;

 

(n)          New Borrowers shall have delivered to Agent a landlord’s waiver
and/or a bailee’s waiver, if applicable, each in form and substance satisfactory
to Agent and the Lenders, for each location where either (i) New Borrowers’
books and records are located, or (ii) any Collateral of a New Borrower with a
fair market value in excess of $50,000 in the aggregate is located;

 

(o)          Agent shall have received a solvency certificate, in form and
substance reasonably satisfactory to Agent, with respect to New Borrowers;

 

(p)          New Borrowers shall have executed and delivered to Agent a
perfection certificate, in form and substance satisfactory to Agent;

 

(q)           Borrowers shall have delivered to Agent a disbursement direction
letter, in form and substance satisfactory to Agent;

 

(r)          Borrowers shall have paid to Agent for the pro rata benefit of the
Lenders (i) a revolver renewal fee in the amount of $30,000 and (ii) an upfront
fee in the amount of $20,000; and

 

(s)           Borrowers shall have paid all reasonable and documented out of
pocket legal fees and expenses of Agent incurred in connection with this
Agreement.

 

12

--------------------------------------------------------------------------------

 

 

20.         As a conditions subsequent to the effectiveness of this Amendment,
the Borrowers shall have:

 

(a)          within five (5) Business Days of the First Amendment Closing Date,
delivered to Agent the certificates or instruments representing the Capital
Stock of New Borrowers, and the appropriate transfer powers to each certificate
or instrument; and

 

(b)          within ninety days (90) days of the First Amendment Closing Date,
delivered to Agent evidence, satisfactory to Agent, that New Borrowers have
closed or moved to Agent all Deposit Accounts (other than any Excluded Accounts)
and lockboxes.

 

21.         Each Borrower hereby represents and warrants to Agent and the
Lenders that as of the date hereof: (a) such Borrower has the legal power and
authority to execute and deliver the Amendment Documents executed by such
Borrower in connection with this Agreement; (b) the officers (or other
authorized Persons) of such Borrower executing the Amendment Documents have been
duly authorized to execute and deliver the same and bind such Borrower with
respect to the provisions thereof; (c) the execution and delivery by such
Borrower of the Amendment Documents to which it is a party and the performance
and observance by such Loan Party of the provisions thereof do not violate or
conflict with the Organizational Documents of such Borrower or any law
applicable to such Borrower or result in a breach of any provision of or
constitute a default under any other material agreement, instrument or document
binding upon or enforceable against such Loan Party; (d) after giving effect to
this Agreement, no Default or Event of Default exists under the Loan Documents,
nor will any occur upon giving effect to the execution and delivery of the
Amendment Documents or by the performance or observance of any provision
thereof; (e) such Borrower does not have any claim or offset against, or defense
or counterclaim to, any of such Borrower’s obligations or liabilities under the
Credit Agreement or the other Loan Documents; (f) the representations and
warranties set forth in Article VII of the Credit Agreement are true and correct
in all material respects (without duplication of materiality qualifiers) on and
as of the date hereof, except to the extent such representation or warranty
relates to an earlier specified date, in which case such representation and
warranty is reaffirmed true and correct in all material respects as of such
date; and (g) the Amendment Documents to which such Borrower is a party
constitute a valid and binding obligation of such Borrower in every respect,
enforceable in accordance with their respective terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally.

 

22.         In consideration of this Agreement, each Borrower hereby waives and
releases Agent and the Lenders and their respective affiliates, officers,
directors, equity holders, agents, attorneys, employees and representatives from
any and all such claims, offsets, defenses and counterclaims of which such
Borrower is aware or unaware in connection with the Credit Agreement to the
extent arising on or prior to the date hereof, such waiver and release being
with full knowledge and understanding of the circumstances and effect thereof
and after having consulted legal counsel with respect thereto.

 

23.         Each reference that is made in the Credit Agreement or any other
writing shall hereafter be construed as a reference to the Credit Agreement as
amended hereby. Except as herein otherwise specifically provided, all provisions
of the Credit Agreement shall remain in full force and effect and be unaffected
hereby. Each Amendment Document is a Loan Document as defined in the Credit
Agreement.

 

24.         Each Borrower hereby reaffirms its obligations, as applicable, under
the Credit Agreement and all other Loan Documents to which such Borrower is a
party, as any of them may from time to time be amended, restated or otherwise
modified (the “Reaffirmed Documents”). Each Borrower agrees (i) that each
Reaffirmed Document shall remain in full force and effect following the
execution and delivery of this Agreement and any other Amendment Document, and
(ii) that all references in any of the Reaffirmed Documents to the “Credit
Agreement” or “Loan Agreement” shall be deemed to refer to the Credit Agreement,
as amended by this Agreement or as it may be further amended, restated or
otherwise modified from time to time.

 

13

--------------------------------------------------------------------------------

 

 

25.        This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts and may be delivered by
facsimile or pdf electronic transmission, each of which when so executed and
delivered shall be deemed to be an original and effective as a manually signed
counterpart and all of which when taken together shall constitute but one and
the same agreement.

 

26.         The rights and obligations of all parties hereto shall be governed
by the laws of the State of New York, without regard to principles of conflicts
of laws (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law).

 

27.        EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER
THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

[The remainder of this page is intentionally left blank.]

 

14

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the duly authorized officers of the parties to this
Agreement have executed this Agreement as of the date first written above.

 

BORROWERS:

 

 

ULTRALIFE CORPORATION

 

 

By: /s/ Philip A. Fain                              

Name: Philip A. Fain

Title: Chief Financial Officer and Treasurer

 

 

 

SOUTHWEST ELECTRONIC ENERGY  

CORPORATION

 

 

By: /s/ Linda S. Saunders                             

Name: Linda S. Saunders

Title: Vice President of Finance

 

 

CLB, INC.

 

 

By: /s/ Linda S. Saunders                             

Name: Linda S. Saunders

Title: Vice President of Finance

 


 

[Signature Page to First Amendment Agreement – Key/Ultralife]

 

 

--------------------------------------------------------------------------------

 

 

AGENT AND THE LENDERS:

 

 

KEYBANK NATIONAL ASSOCIATION,

as Agent and as a Lender

 

By: /s/ Peter F. Leonard                                 

Name: Peter F. Leonard

Title: Senior Vice President

 

 

[Continuation of Signature Page to First Amendment Agreement – Key/Ultralife]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 1

 

SCHEDULE 1

 

 

LENDING

INSTITUTIONS

 

REVOLVING

CREDIT

COMMITMENT

PERCENTAGE

 

 

REVOLVING

CREDIT

COMMITMENT

 

 

TERM LOAN

COMMITMENT

PERCENTAGE

 

 

TERM LOAN

COMMITMENT

 

MAXIMUM

AMOUNT

 

KeyBank National Association

100%

$30,000,000

100%

$8,000,000

$38,000,000

           

Total Commitment Amount

100%

$30,000,000

100%

$8,000,000

$38,000,000

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 2

 

EXHIBIT E

 

TERM NOTE

 

 

$                            Newark, New York   May [__], 2019

   

 

FOR VALUE RECEIVED, the undersigned, ULTRALIFE CORPORATION, a Delaware
corporation (“Ultralife”), SOUTHWEST ELECTRONIC ENERGY CORPORATION, a Texas
corporation (“Southwest”), CLB, INC., a Texas corporation (“CLB”), each other
Person which may be added as a “Borrower” hereto, subsequent to the date hereof
(collectively, together with Ultralife, CLB, and Southwest, the “Borrowers”, and
each individually, a “Borrower”), jointly and severally promise to pay to the
order of ___________ (“Lender”) at the office of KEYBANK NATIONAL ASSOCIATION,
as Agent, 726 Exchange Street, Suite 900, Buffalo, NY 14210, the principal sum
of

 

 

 

  AND 00/100   DOLLARS

 

in lawful money of the United States of America at such times, in such amounts
and in such manner as provided in Section 2.1B of the Credit Agreement or such
earlier time as a prepayment is required pursuant to the Credit Agreement. As
used herein, “Credit Agreement” means the Credit and Security Agreement dated as
of even date herewith, among Borrowers, certain other Credit Parties from time
to time party thereto, the lenders named therein and KeyBank National
Association, as Agent, as the same may from time to time be amended, restated or
otherwise modified. Capitalized terms used herein shall have the meanings
ascribed to them in the Credit Agreement.

 

Borrowers also promise to pay interest on the unpaid principal amount of the
Term Loan from time to time outstanding, from the date of the Term Loan until
the payment in full thereof, at the rates per annum which shall be determined in
accordance with the provisions of Section 2.1B of the Credit Agreement. Such
interest shall be payable on each date provided for in such Section 2.1B;
provided, however, that interest on any principal portion which is not paid when
due shall be payable on demand.

 

The portions of the principal sum hereof from time to time representing the Term
Loan, and payments of principal of either thereof, shall be shown on the records
of Lender by such method as Lender may generally employ; provided, however, that
failure to make any such entry shall in no way detract from Borrowers’
obligations under this Note.

 

E-1

--------------------------------------------------------------------------------

 

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, until paid, at a rate per annum equal to
the Default Rate. All payments of principal of and interest on this Note shall
be made in immediately available funds. In the event of a failure to pay
interest or principal, when the same becomes due after giving effect to any
applicable grace or cure period, Lender may collect and Borrowers agree to pay a
late charge of an amount equal to the greater of $50 or 5% of the amount of such
late payment.

 

This Note is one of the Term Notes referred to in the Credit Agreement.
Reference is made to the Credit Agreement for a description of the right of the
undersigned to anticipate payments hereof, the right of the holder hereof to
declare this Note due prior to its stated maturity, and other terms and
conditions upon which this Note is issued.

 

Except as expressly provided in the Credit Agreement, each Borrower expressly
waives presentment, demand, protest and notice of any kind.

 

EACH OF THE UNDERSIGNED WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING
ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS,
AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS NOTE, THE CREDIT AND SECURITY AGREEMENT OR ANY OTHER NOTE
OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO. THIS WAIVER SHALL NOT IN ANY WAY
AFFECT, WAIVE, LIMIT, AMEND OR MODIFY AGENT’S OR ANY LENDER’S ABILITY TO PURSUE
REMEDIES PURSUANT TO ANY PROVISION CONTAINED IN ANY NOTE OR OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT AMONG BORROWERS, AGENT AND THE LENDERS, OR ANY THEREOF.

 

[The remainder of this page is intentionally left blank.]

 

 

E-2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have executed this Term Note as of the date
and year first written above.

 

  ULTRALIFE CORPORATION                   By:       Print Name:     Title:    

 

 

 

 

SOUTHWEST ELECTRONIC ENERGY

CORPORATION

                  By:       Print Name:     Title:    

 

 

 

  CLB, INC.                   By:       Print Name:     Title:    

 

 

--------------------------------------------------------------------------------

 

 

FIRST AMENDMENT AGREEMENT– KEY/ ULTRALIFE

 

 

 

--------------------------------------------------------------------------------

 

 

Omitted Exhibits and Schedule Disclosure List

 

The following list briefly identifies the contents of the Exhibits and Schedules
to the foregoing First Amendment Agreement which have been omitted pursuant to
Item 601(b)(2) of Regulation S-K.

 

The Registrant agrees to furnish to the Securities and Exchange Commission, to
supplement and upon request, a copy of any of the following omitted Exhibits and
Schedules.

 

Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms by the foregoing First Amendment Agreement.

 

 

1.

Schedule 5.8 – Contains a list of the permitted Indebtedness existing as of the
Closing Date comprised of third-party financing for annual insurance premiums.

 

 

2.

Schedule 5.9 – Contains a statement that there are no permitted encumbrances.

 

 

3.

Schedule 5.11 – Contains a statement regarding investments made into
Subsidiaries.

 

 

4.

Schedule 5.33 – Contains a list of the amount of all Subsidiary Payables as of
the Closing Date.

 

 

5.

Schedule 7.1 – Contains a list stating the existences, good standings, foreign
qualifications, and capitalizations of the companies.

 

 

6.

Schedule 7.4 – Contains descriptions of all Commercial Tort Claims which, if
determined adversely, could not reasonably be expected to result in a Material
Adverse Effect.

 

 

7.

Schedule 7.5 – Contains a list of each company’s: (i) location of its chief
executive offices during the four (4) months prior to the date of the Agreement;
(ii) location of its place of business during the past five (5) years; (iii)
location of inventory held by third-parties during the past five (5) years; and,
(iv) location of inventory currently held by third-parties.

 

 

8.

Schedule 7.8 – Contains a list of any of each company’s Commodity Account,
Deposit Account, or Securities Account in which such company has rights or power
to transfer title.

 

 

9.

Schedule 7.9 – Contains a list of real property owned or leased by any of the
companies.

 

 

10.

Schedule 7.14 – Contains a list of all employee benefit plans sponsored or
maintained by a company.

 

 

--------------------------------------------------------------------------------

 

 

 

11.

Schedule 7.19 – Contains a list of any contract or agreement to which a company
is a party that, if violated or breached, would reasonably be expected to have a
Material Adverse Effect.

 

 

12.

Schedule 7.20 – Contains a statement as to all of the registered Intellectual
Property owned by the companies.

 

 

13.

Schedule 7.21 – Contains a list of all insurance policies maintained by the
companies as of the Closing Date.

 

 

14.

Exhibit A – Contains a list of all registered patents of the companies.

 

 

15.

Exhibit B – Contains a list of all registered trademarks of the companies.

 